—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered January 27, 1994, convicting defendant upon his plea of guilty of the crime of grand larceny in the second degree.
In satisfaction of a superior court information, defendant pleaded guilty to grand larceny in the second degree and was sentenced to a prison term of 4 to 12 years. He argues that the sentence is harsh and excessive in view of his age, absence of a prior criminal record and his desire to make restitution.
We find that the sentence imposed was entirely appropriate. Defendant used a position of trust to defraud an elderly woman of a substantial sum of money over a four-year period and failed to take advantage of the opportunity to make restitution prior to sentencing in order to obtain a lesser sentence,
We find no reason to disturb the sentence imposed by County Court.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.